                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5

                                   6     MONIA WILLIAMS, et al.,                                Case No. 19-cv-01811-BLF
                                   7                     Plaintiffs,
                                                                                                ORDER DENYING WITHOUT
                                   8              v.                                            PREJUDICE COUNTY DEFENDANTS’
                                                                                                MOTION FOR WRIT OF HABEAS
                                   9     COUNTY OF MONTEREY, et al.,                            CORPUS AD TESTIFICANDUM
                                  10                     Defendants.                            [Re: ECF 221]
                                  11

                                  12           The County Defendants’ Motion for Writ of Habeas Corpus ad Testificandum (ECF 221)
Northern District of California
 United States District Court




                                  13   is DENIED WITHOUT PREJUDICE. The Court is amenable to issuing a Writ directing the
                                  14   Carson City Sheriff’s Department to bring Khalil Deshaun Williams before this Court to testify at
                                  15   trial. However, it is the Court’s understanding that once such Writ is issued, it is the responsibility
                                  16   of the County Defendants to serve the Writ on the Carson City Sheriff’s Department and to
                                  17   arrange for transportation and housing of the witness. The proposed order improperly places
                                  18   responsibility for service of the Writ and coordination of transportation on the United States
                                  19   Marshals Service. It is the Court’s understanding that the United States Marshals Service does not
                                  20   bear responsibility for these tasks in a civil action.
                                  21           The County Defendants may submit a renewed motion accompanied by a proposed order
                                  22   allocating to the County Defendants the responsibility to serve the Writ and to arrange for
                                  23   transportation and housing of the witness. If the County Defendants believe that the United States
                                  24   Marshals Service bears responsibility for these tasks in a civil action, the County Defendants may
                                  25   cite the relevant authority in such renewed motion.
                                  26           IT IS SO ORDERED.
                                  27   Dated: May 25, 2021                                ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  28                                                      United States District Judge
